PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D941,994
Issue Date: January 25, 2022
Application No. 29/757,122
Filing Date: November 3, 2020
Attorney Docket No. 94289-2/Merz Syringe-Des1
For: SYRINGE
:
:
:
:          DECISION ON PETITION
:    
:
:




This is a decision on the petition under 37 CFR 1.78(e), filed April 1, 2022, which is properly treated as a petition under 37 CFR 1.55(e), to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b), for benefit of priority to prior-filed foreign application, as set forth in the concurrently filed Application Data Sheet.

The petition under 37 CFR 1.55(e) is DISMISSED.

This application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

	(2)	the petition fee as set forth in 37 CFR 1.17(m);

	(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 

(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application. This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period, and 

(5)  	a certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies.

The petition lack items (1) and (5) above. 

As to item (1), the ADS filed April 1, 2022 does not include a proper priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b), as the foreign priority information for Application Number “78329” is incomplete and the country code of “WO” is incorrect. Thus, the foreign country code should comply with the WIPO ST.3 Table as provided in the instructions for the ADS.1 

As to item (5), petitioner has not provided a certified copy of IB Application No. WIPO78329 or shown that an exception under 37 CFR 1.55(h), (i) or (j) applies. Petitioner should note that the use of “WO” as the county code is only proper where the international registration number (i.e., the “DM” number) is provided as the application number. When providing the application number for retrieval via the World Intellectual Property Organization Digital Access Service (WIPO DAS) Exchange, the “IB” country code must be used.2

In view of the above, a renewed petition under 37 CFR 1.55(e) (no further petition fee is required) should be filed and accompanied by a Certificate of Correction, along with the fee of $160 and a certified copy of foreign Application No. WIPO78329.

In addition, the ADS filed April 1, 2022 shows that Application No. 29/757,122 filed 
November 3, 2020 is a division of 35/507,725 filed June 14, 2019, which is the U.S. application number assigned to international registration number DM/203899 designating the United States.  DM/203899 is based on international Application No. WIPO84493. The foreign priority claim to Application No. “84493” in the ADS is not acceptable. Aside from the same formal deficiencies noted with respect to Application No. “78329”, the foreign claim to Application No. 84493 is improper because: (1) this foreign application was filed more than six months before the filing of Application No. 29/757,122; and (2) WIPO84493 is the same application as parent Application 
No. 35/507,725 filed June 14, 2019. Thus, WIPO84493 is not a prior foreign design application with respect to 35/507,725.3 As such, a Certificate of Correction should be filed to remove the priority claim to “84493”.  

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any inquiries regarding this decision may be directed to the undersigned at (571) 272-3226.  



/Andrea Smith/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See ADS instructions at https://www.uspto.gov/patents/apply/forms
        2 See Tip #5 on the USPTO Priority Document Exchange (PDX) Website at https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx
        3 See 35 U.S.C. 386(b)